  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JEFFERY SCOTT ROBERSON,           )
                                  )
     Petitioner,                  )
                                  )        CIVIL ACTION NO.
     v.                           )          2:19cv59-MHT
                                  )              (WO)
UNITED STATES OF AMERICA,         )
                                  )
     Respondent.                  )



                             JUDGMENT

    Upon     consideration       of    petitioner’s    motion     for

dismissal under Rule 41 (doc. no. 14), it is ORDERED

that the motion is granted pursuant to Federal Rule of

Civil Procedure 41(a)(2), and this case is dismissed.

    It is further ORDERED that the recommendation (doc.

no. 11) is withdrawn.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the    Federal    Rules   of   Civil

Procedure.
This case is closed.

DONE, this the 30th day of May, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
